DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 10/482066. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claims the same invention with different wording.

Application 16/6479545
Patent 10/482066
1. A method comprising:
1.  A method comprising:
maintaining a first granset for a set of storage items 

of the set of storage items, 



items maintained as replicas of the set of storage items, the first granset 
specifying a first access type for the set of storage items and the second 
granset specifying a second access type for the set of mirrored storage items,…

specify access types, states, fencing properties, redirection properties, and 
granset identifiers; and
4.  The method of claim 1, comprising: atomically creating the first 
granset with the first access type, a first state, a first fencing property, a 
first redirection property, and the granset identifier, wherein the granset 
identifier is atomically assigned to inodes of storage items within the set of 
storage items.
utilizing the first granset to process operations 
targeting the set of storage items and the second granset to process replicated 
operation targeting the set of mirrored storage items.
3.  The method of claim 1, comprising: negotiating a generation number 
between a file system layer of a first storage controller and a replication 
layer used to replicate data of the set of storage items to the set of mirrored 
storage items, wherein incoming operations labeled with the generation number 
are executed and incoming operations without the generation number are 
rejected.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde, II et al. (US Pub. 20150046668) (Hereinafter Hyde) in view of Kekre et al (US Pat 7,308,545) (Hereinafter Kekre).

As to claims 1 and 19-20, Hyde teaches a method comprising: 
maintaining a first granset for a set of storage items and a second granset for a set of mirrored storage items maintained as replicas of the set of storage items (see Abstract and p. 5 and 54-56, a primary storage that is mirror to a second storage system), wherein the first granset and the second granset specify access types, states, fencing properties, redirection properties, and 
granset identifiers (see p. 6, GDPS, manage access and multiple functions, p.51, 54-55);  and 
utilizing the first granset to process operations targeting the set of storage items and the second granset to process replicated operation targeting the set of mirrored storage items (see p. 6, mirroring). 
Hyde does not clearly teaches the process of replication.
Kekre teaches replicated operation targeting the set of mirrored storage items (see col. 1, ln 39-51, “Replication may be performed by hardware or software and at various levels within an enterprise (e.g., database transaction, file system, or block-level access) to reproduce data from a replication source volume or disk within a primary node (a primary volume) to a remote replication target volume or disk within a secondary node (a secondary volume).  Replication may be synchronous, where write operations are transmitted to and acknowledged by one or more secondary node(s) before completing at the application level of a primary node, or 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Hyde by the teaching of Kekre because replicated operation targeting the set of mirrored storage items, would enable the method because, “Replication is one technique utilized to minimize data loss and improve the availability of data in which a replicated copy of data is distributed and stored at one or more remote sites or nodes.”.
 
As to claim 2, Hyde as modified teaches the method, comprising: 
atomically creating the first granset with a first access type (see Hyde,  p. 51, types of access). 
 
As to claim 4, Hyde as modified teaches the method, comprising: 
atomically creating the first granset with a first access type, a first state, a first fencing property, a first redirection property, and a first granset identifier, wherein the first granset identifier is atomically assigned to inodes of storage items within the set of storage items (see Hyde,  p. 39, 4y, 49 and 50 where the state, fencing and redirection are explain). 

 As to claim 5, Hyde as modified teaches the method, comprising: 
storing a first fencing property within the first granset, the first fencing property specifying types of operations that are to be fenced from being implemented upon storage items within the set of storage items (see Hyde, p. 47, operation type). 
 (see Hyde, p. 38, consistent set of data) . 
 
As to claim 7, Hyde as modified teaches the method, comprising: 
modifying a second access type, specified within the second granset for the set of mirrored storage items, from a read only property to a read and write property for the set of mirrored storage items based upon identifying a failover from a first storage controller hosting the set of storage items to a second storage controller hosting the set of mirrored storage items for providing clients with failover access to the set of mirrored storage items  (see Hyde, p. 34 and 39, redirected to the secondary storage) . 
 
As to claim 8, Hyde as modified teaches the method, comprising: 
performing a resynchronization to update the set of storage items using updated data of the set of mirrored storage items based upon identifying a failback from the second storage controller to the first storage controller (see Hyde p. 5, synchronous copy of primary in secondary storage and includes storage controller (write and read). 
 
As to claim 9, Hyde as modified teaches the method, comprising: 
setting a first access type, specified within the first granset for the set of mirrored storage items, to the read and write property, clearing a redirection property to allow I/O access to an active file system, setting the second access type to the read only property, and setting a second 
 
As to claim 10, Hyde as modified teaches wherein the set of storage items are stored across multiple volumes (see Hyde p. 5). 
 
As to claim 11, Hyde as modified teaches the method, comprising: utilizing the first granset to perform an item move on demand operation to move a group of storage items within the set of storage items from a first volume to a second volume using an I/O fence for the group of storage items (see Hyde, p. 4). 

 As to claim 12, Hyde as modified teaches wherein the set of storage items are stored across first storage, hosted by a first storage controller, and second storage hosted by a third storage controller (see Kekre, claim 20).

As to claim 13, Hyde as modified teaches the method, comprising: 
updating the first granset to include a storage item based upon a request to add the storage item to the set of storage items, wherein an inode of the storage item is modified to comprise the granset identifier (see Kekre, wherein add = changes, col. 3, In 15-21, “According to one embodiment, incremental changes to the storage volume during a first time period are tracked using the snappoint storage object. Actual data corresponding to the incremental changes is then replicated (e.g., from the snappoint storage object) between a primary node and secondary node during a second time period.”; col. 4, In 20-33, “In periodic replication a secondary site is 

As to claim 14, Hyde as modified teaches the method, comprising: updating the first granset to exclude a storage item based upon a request to delete the storage item from a consistency group, wherein an inode of the storage item is updated to remove the granset identifier of the first granset used to identify the consistency group (see Kekre, wherein delete = changes, col. 3, In 15-21, “According to one embodiment, incremental changes to the storage volume during a first time period are tracked using the snappoint storage object. Actual data corresponding to the incremental changes is then replicated (e.g., from the snappoint storage object) between a primary node and secondary node during a second time period.”; col. 4, In 20- 33, “In periodic replication a secondary site is periodically updated with the changes that have been written to volumes of a primary site over a period of time”; and col. 5, In 23-26, “As the initial synchronization is being performed, updates (e.g., write operations or other changes) to the primary storage volume are tracked for later use in performing periodic replication.”) . 
 
As to claim 15, Hyde as modified teaches the method, comprising: 
modifying at least one of a fencing property, a redirection property, a state property, and a first access type of the first granset based upon a modify command (see Hyde, p. 39, “It is further appreciated that operations other than read operations, such as write operations, for example, may be directed or redirected to the secondary storage system.”’). 

utilizing the first granset to perform an item restore upon a group of storage items within the set of storage items using an I/O fence for the group of storage items (see Hyde, p. 13, Recovery).

Claims 3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde, II et al. in view of Kekre et al and further in view of Merriman et al (US Pub. 2013/0290249) (Hereinafter Merriman).

As to claim 3, Hyde does not expressly teach the method, comprising: 
labeling incoming operations with a generation number, wherein operations labeled with the generation number are executed and incoming operations without the generation number are rejected. 
Merriman teaches labeling incoming operations with a generation number, wherein operations labeled with the generation number are executed and incoming operations without the generation number are rejected (see p. 15, “According to another embodiment of the invention, the method further comprises an act of generating on the primary node an operation log for each processed write operation, wherein the operation log includes a unique identifier for each processed operation.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Hyde by the teaching of Merriman, because it would enable the method to keep all the operation identified.


maintaining a hash table mapping unique identifiers of storage items within the set of storage items of a consistency group to a granset identifier of the first granset (see Merriman, p. 279, “In some embodiments, collections are organizations of database data similar to relational database tables.”). 
 
As to claim 17, Hyde as modified teaches the method, comprising: 
maintaining a granset metafile to store a plurality of gransets, the granset metafile comprising granset property blocks corresponding to properties within gransets and storage item blocks corresponding to storage items within consistency groups (see p. 58, metadata information). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Belix M Ortiz
Patent Examiner
Art Unit 2164

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164